UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 9, 2016 Dynavax Technologies Corporation (Exact name of registrant as specified in its charter) Commission File Number:001-34207 Delaware 33-0728374 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 2929 Seventh Street, Suite 100 Berkeley, CA 94710-2753 (Address of principal executive offices, including zip code) (510) 848-5100 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On October 9, 2016, Dynavax issued a press release titled “Dynavax Presents Early Clinical Data from Lead Cancer Immunotherapy Candidate, SD-101, at ESMO Annual Congress.”A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01.Financial Statements and Exhibits (d) Exhibits. The following exhibit is filed herewith: 99.1 Press Release, dated October 9, 2016, titled “Dynavax Presents Early Clinical Data from Lead Cancer Immunotherapy Candidate, SD-101, at ESMO Annual Congress” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dynavax Technologies Corporation Date: October 11, 2016 By: /s/ MICHAEL OSTRACH Michael Ostrach Senior Vice President EXHIBIT INDEX Exhibit No. Description EX-99.1 Press Release, dated October 9, 2016, titled “Dynavax Presents Early Clinical Data from Lead Cancer Immunotherapy Candidate, SD-101, at ESMO Annual Congress”
